TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00676-CV


Conestoga-Rovers & Associates, Appellant

v.

BNC Engineering, LLC, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-07-003947, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Conestoga-Rovers & Associates has filed Appellant's Agreed Motion to Dismiss
Appeal, representing that it no longer desires to prosecute this appeal and that BNC Engineering,
LLC does not oppose the relief requested.  We grant the motion and dismiss this appeal.  See Tex. R.
App. P. 42.1.


                                                                                     
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Agreed Motion
Filed:   March 4, 2009